             Case 2:21-mj-03099-DUTY Document 3 Filed 06/30/21 Page 1 of 2 Page ID #:3

                                                                                                                                FiL~D
  AO A42 (Rev. l l/11) Arrest Warrant


                                           UNITED STATES DISTRICT COURT~QZ~ ~~~ 30 P~ !2~ 4?
                                                       for the             ~~, ~:~.~_~«~~~c~: ccu~t
                                                                                                                    [:~~?iif ;1L LIST. OF l;A~'~.
                                                              Middle District of Louisiana                                  I.CS :~!~iG;.lES
                                                                                                                   9Y ~___ _.__.,._~~~.~..__._w~~._
                       United States of America
                                   ~.                                             ~                  ,s- IOIP'S~D-1~-'
                                                                                          Case No.



                            Robert Brown
                              Defendn~it


                                                            ARREST WARRANT
 To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(narxe ofpeisoir to be arrested)        Robert Brown
 who is accused of an offense or violation based on the following document filed with the court:

     Indictment             O Superseding Indictment                O Information           ~ Superseding Information              O Complaint
 C1 Probation Violation Petition              Q Supervised Release Violation Petition                  Q Violation Notice O Order ofthe Court

 This offense is briefly described as follows:

   Distribution of heroin, in violation of 21 U.S.C.§ 841(a)(1).
                                                        A TRUE COPY
                                                        auyua~ a3, zoie




                                                          Deputy Clerk

 Date:          08/02/2018                             U.S. District Court
                                                   Middle District of Louisiana
                                                    Baton Rouge, Louisiana
                                                                                                                  rcer ssignn


 City and state:         Baton Rouge, Louisiana                                        Honorable Richard L. Bourgeois, Jr., Magistrate Judge
                                                                                                         Primed name acrd title


                                                                             Return

           This warrant was received on (~Inre)                                       and the person was arrested on (dare)
 at (city and slate)


 Date
                                                                                                      Arresting officer's signature



                                                                                                         Printed nnnre rnid!i!!e
           Case 2:21-mj-03099-DUTY Document 3 Filed 06/30/21 Page 2 of 2 Page ID #:4



  AO 442 (Rev. 11/]1) A►mst Warrant (Page 2)



                       This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                          (Notfor Public Disclosr~re)

 Name of defendant/offender:               Robert Brown

 Known aliases:
 Last known residence:
 Prior addresses to which defendant/offender mxy still have ties:


 Last known employment:
 Last known telephone numbers:
 Place of birth:
 Date of birth:                    9 993
 Social Security number:                        5969

 Height:                                                                 Weight:
 Sex:      Male                                                          Race:       Black

Hair:                                                                   Eyes:
 Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (nave, relation, address, phone rrurnbei):


FBT number:
Complete description of auto:


Investigative agency and address:              Federal Bureau of Investigation, 18134 E, Petroleum Qr., Baton Rouge, LA 70809


Name and telephone numbers (office and cell) of pretrial services or probation officer (~}'applr'~ble):



Date of last contact wifih prehial services or probation officer (rfapplicableJ:
